DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, there is no cited art that discloses a memory component, a processing device and a bias generator connected and operative as recited in claim 1, wherein the bias generator includes:
 a plurality of transistors; and
 a plurality of resistors coupled to the plurality of transistors, wherein: 
a first one of the plurality of resistors is directly coupled to a source/drain region of a first one of the plurality of transistors and a source/drain region of a second one of the plurality of transistors; 
a second one of the plurality of resistors is directly coupled to a source/drain region of a third one of the plurality of transistors and gates of both the second one of the plurality of transistors and a fourth one of the plurality of transistors; and 
the first and third one of the plurality of transistors are directly coupled to ground; 
and wherein the processing device is to reduce the supply voltage sensitivity of the output current of the bias current generator circuit by applying a second bias current generated by the bias current generator circuit to a first bias current generated by the bias current generator circuit (Examiner’s emphasis).
There is no cited art that discloses the first one of the resistors having a direct connection to the first one of the transistors, the second one of the resistors having a direct connection to the third one of the transistors, the first and third transistors being directly connected to ground, the second resistor being connected to the gates of the second and fourth transistors, as well as the additional claimed connections as recited in claim 1, and the circuit being further operative to reduce the supply voltage sensitivity of the output current of the bias generator as recited in claim 1.
For instance, Kim (USPAPN 2011/0043185) fails to disclose the direct connections as recited in claim 1.  
Draxelmayr (USPN 10,187,052) discloses, in Fig. 3, a power on reset (“POR”) circuit (317) that is constructed in a similar fashion as the bias current generator recited in claim 1.  The POR circuit of Draxelmayr discloses a first one of the plurality of resistors (31), a first one of the plurality of transistors (37), a second one of the plurality of transistors (32), a second one of the plurality of resistors (34),  a third one of the plurality of transistors (36) and a fourth one of the plurality of transistors (33), wherein the above transistors and resistors are connected in essentially the same manner as the recited bias generator of claim 1. 
 However, 317 is a POR circuit which is inherently sensitive to the power supply voltage (30).  This is due to the fact that POR circuits generate a reset/output signal that is triggered according to the level of the power supply reaching a desired/required threshold level.  Thus, 317 is not a bias current generation circuit (e.g., the current of 
There is no seen motivation to provide a bias current to additional circuitry using the circuit 317 of Draxelmayr, since the above circuit is a POR circuit and not a bias current generator.
With respect to the rejection of the claims under 35 USC 112 in the Office Action mailed 11/15/21, Examiner finds Applicant’s arguments, filed 1/18/22, persuasive (see pages 6 and 7) and the rejection has been removed.  As can be seen the first resistor 203-1 is connected to the source of the second transistor 205-1.  Thus, the first resistor of the plurality of resistors and at least one of the source/drain terminals of the second one of the plurality of transistors must be, at least in some manner, physically connected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8-12 and 15-20 are allowed for similar reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849